Title: From George Washington to Colonel Moses Hazen, 28 August 1779
From: Washington, George
To: Hazen, Moses


        
          Sir
          Head Quarters West-point 28th Augt 1779.
        
        On receipt of this you will be pleased to put your regiment under marching orders, and proceed without delay by the best and shortest route to rejoin this army. I find this measure necessary as the reinforcement which the enemy have been expecting—has I am advised, arrived at New-York. This makes it expedient to draw together as much of our force as possible on the occasion. I am sir Your &c.
        
          G.W.
        
      